                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                                   3:16-CR-00145-RJC
 USA                                              )
                                                  )
     v.                                           )                  ORDER
                                                  )
 RICKY CARLOS GRANT (1)                           )
                                                  )



          THIS MATTER comes before the Court upon the defendant’s motions for copies of

documents and transcripts related to his criminal case. (Doc. Nos. 268, 269). This Court entered

its Judgment on November 10, 2017, (Doc. No. 219: Judgment), which was affirmed by the

United States Court of Appeals on February 21, 2019, (Doc. No. 265: Opinion). The defendant

seeks the materials at government expense in anticipation of filing “pro se appeals.”

          In order to obtain copies of transcripts at government expense, a defendant must show

that he is indigent and that the transcripts “are needed to decide the issue presented by the suit

...” 28 U.S.C. § 753(f). Additionally, a court may order a clerk of court to provide documents to

a petitioner who has been granted permission to proceed in forma pauperis on an application for

a writ of habeas corpus. 28 U.S.C. § 2250. However, a prisoner is not entitled to free transcripts

and documents without a showing of need, merely to comb the record in hopes of discovering

some flaw, United States v. Glass, 317 F.2d 200, 202 (4th Cir. 1963), particularly when no

appeal is pending and a § 2255 motion has not been filed, In re O'Kane, 91 F.3d 132, at *1 (4th

Cir. June 27, 1996) (unpublished). Additionally, a court is without authority to order former

counsel to provide such materials to a defendant. Id.
       Here, the defendant has not filed a § 2255 motion and has not shown a particularized

need for transcripts and documents to decide a pending issue. Therefore, the defendant’s motion

will be denied. He may request, at his own expense, the reproduction of the documents and

transcripts from the Clerk of Court at the rate of $.50 per page, paid in advance. 28 U.S.C. §

1914. According to the practice in this District, the defendant must submit the list of requested

documents in writing to the Clerk’s Office, Charles R. Jonas Federal Building, Room 210, 401

West Trade Street, Charlotte, North Carolina, 28202, and pre-pay by cash, check, or money order

payable to Clerk, United States District Court.

       IT IS, THEREFORE, ORDERED that defendant’s motions for documents and

transcripts, (Doc. No. 268, 269), are DENIED.

 Signed: September 27, 2019




                                                  2
